Case 1:19-cv-03837-VSB Document 36 Filed 06/21/19 Page 1 of 4

UNITED STATES DISTRICT COURT
@ SOUTHERN DISTRICT OF NEW YORK

MARSH & MCLENNAN AGENCY LLC, 1 9 CV () 3 8 3 "

Plaintiff,

 

 

Case No.:
-against-
DECLARATION OF DOUGLAS
ELMER “RICK” FERGUSON, A. WICKHAM
Defendant.

JUDGE BRODERICK

 

 

DOUGLAS A. WICKHAM, declares pursuant to 28 U.S.C. § 1746 and subject to the
penalties of perjury that the following is true and correct:

L. I am a Shareholder with the law firm Littler Mendelson, P.C., counsel for Plaintiff

@ Marsh & McLennan Agency LLC (“MMA”).

2. I am familiar with the facts and circumstances associated with this case and make
this declaration in support of MMA’s motion for a restraining order, a preliminary injunction,
and expedited discovery brought by Order to Show Cause.

3. On or about February 19, 2019, I caused to be sent a cease and desist letter to
Defendant Elmer “Rick” Ferguson (“Defendant” or “Ferguson”) via email and U.S. mail. See Ex.
A.

4, This letter advised Ferguson that he was in breach of his post-employment
obligations and that MMA would not hesitate to pursue any and all legal remedies necessary to

enforce such obligations.

 
Case 1:19-cv-03837-VSB Document 36 Filed 06/21/19 Page 2 of 4

5. Nate White, Founder and President of Teros Advisors, LLC (“Teros” or “Teros

Advisors”), was also copied on the email to Ferguson with the cease and desist letter as an

attachment. !

6. Specifically, in the February 19 cease and desist letter, I wrote to Ferguson and

stated as follows:

Notwithstanding these contractual duties and obligations,
the Company has obtained information indicating that you
breached your contractual and common law obligations by, among
other things, using and disclosing the Company’s confidential
information and/or trade secrets both during your employment and
thereafter to solicit MMA’s clients and to actively encourage such
clients to terminate their relationship with MMA and to retain your
new employer, Teros Advisors. You also accessed and used the
Company’s confidential information and trade secrets using your
Company laptop and the Company’s computer systems to carry out
this misconduct for your person gain and/or for the benefit of your
new employer. Furthermore, you failed to return/wrongly retained
MMA’s confidential information and trade secrets and its property

ce and equipment (including the laptop computer and cell phone
issued to you).

You also misrepresented to MMA’s clients that your move
to Teros Advisors would be an “administrative change with a
couple forms to sign” and that you would continue to work with
MMA to “support our common clients” in an apparent effort to
make it appear that MMA sanctioned or otherwise authorized your
misconduct and/or that no real change would be required as a
result of your departure from MMA. It also appears that you
booked air travel to Canada that was paid for by MMA to meet
with an MMA client in order to solicit them on behalf of Teros
Advisors. You also may have engaged in other acts and omissions
which violate FINRA regulations and/or state and/or federal law.
You even represented to a client that MMA agreed to or authorized
your misconduct here. To be clear, however, MMA has not
authorized you to engage in this misconduct nor has MMA agreed
to allow you to engage in this misconduct.

In sum, you have engaged in multiple, flagrant violations of
your legal duties and obligations and agreements, which also give

 

@ ' Teros did not respond to Wickham’s cease and desist letter. However, Teros knew or should have known of
Ferguson’s post-employment obligations to MMA at or near the time F erguson commenced employment for Teros.

2
Case 1:19-cv-03837-VSB Document 36 Filed 06/21/19 Page 3 of 4

rise to actual or potential violations of state and federal law. While
the Company hopes to avoid litigation, MMA will take appropriate
action if required to protect its legal interests and to recover
damages proximately caused by your misconduct.

Id.

7. On or about February 21, 2019, Ferguson acknowledged receipt of the cease and
desist letter via email. See Ex. B.

8. Ferguson did not substantively respond to MMA’s cease and desist letter for the
remainder of February. However, on or about March 1, 2019, I received a letter from Jamie
Dupree of the law firm Futterman Dupree Dodd Croley Maier LLP, in which Ms. Dupree stated
that she was “in the process of being retained” by Ferguson. See Ex. C.

9. On March 7, 2019, I sent an email to Ferguson’s counsel, requesting that she
inform MMA whether she had “been formally retained by Mr. Ferguson and/or Teros Advisors
and, if so, when MMA should expect to receive a substantive response to the February 19, 2019
letter addressed to Mr. Ferguson.”

10. Later that afternoon on March 7, Ferguson’s counsel responded by stating that she
had been retained and would respond “substantively” the following week.

11. On the next day, March 8, 2019, I sent an email message to Ferguson’s counsel
and explained that it was MMA’s understanding “that Mr. Ferguson continues to retain/possess
MMA’s confidential information and trade secrets and he continues to engage in the misconduct
described in [the] February 19, 2019 [cease and desist] letter,” and I urged Ferguson’s counsel to
promptly address those issues with Ferguson.

12, On or about March 13, 2019, I received a letter from Ferguson’s counsel, which

largely failed to address MMA’s cease and desist letter substantively and instead alleged that
Case 1:19-cv-03837-VSB Document 36 Filed 06/21/19 Page 4 of 4

Ferguson was owed “approximately $30,000” for his “2018 service bonus” and “approximately
$95,000” for his “sales referral bonus.” See Ex. D.

13. On or about April 2, 2019, I sent another letter to Ferguson’s counsel, imploring
Ferguson to cooperate with MMA, by April 8, 2019 at 5 p.m., and cease and desist from
engaging in all improper conduct, to make his personal and work equipment available for.
inspection and forensic review, and to otherwise comply with his contractual obligations set forth
in the MMA Agreement. See Ex. E.

Dated: April 29, 2019
Los Angeles, California

Jer © bhce~

Douglas A. Wickham
